Citation Nr: 0937620	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for ototoxicity and vestibulopathy (claimed 
as imbalance in both ears due to medication taken for a 
condition of the blood) due to treatment at a VA facility.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from August 1945 to May 
1949.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision of the RO.  

The Veteran provided testimony at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in August 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for ototoxicity and vestibulopathy 
(claimed as imbalance in both ears due to medication taken 
for a condition of the blood) due to treatment at a VA 
facility is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

Prior to full consideration by the Board, the Veteran is 
shown to have withdrawn his claim of service connection for 
hypertension from his appeal.  


CONCLUSION OF LAW

The appeal of the claim of service connection of service 
connection for hypertension is dismissed.  38 C.F.R. § 20.240 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of service connection for 
hypertension now before the Board on appeal, the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA) have 
been met.  Further discuss of VCAA is required at this time.  

At his recent hearing at the Board, the Veteran, in the 
presence of his accredited representative and the undersigned 
Veterans Law Judge, expressed his intention to withdraw the 
matter of service connection for hypertension from appellate 
consideration.  

By regulation,, this is deemed to be a withdrawal of his 
Notice of Disagreement and Substantive Appeal as to this 
matter.  Without promulgation of a final decision, the appeal 
is dismissed.  


ORDER

The appeal of the claim of service connection for 
hypertension is dismissed.  


REMAND

Effective September 2, 2004, new VA regulations establishing 
the criteria for adjudicating claims under the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 went 
into effect.  See 38 C.F.R. § 3.361 (2006).  The Veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 was received by VA in January 2007.  

The RO has not had the opportunity to consider the Veteran's 
claim under the new controlling criteria, nor has the 
appellant been informed of this particular regulation.  The 
Board parenthetically observes that as part of an April 2008 
statement of the case (SOC) the Veteran was provided notice 
of 38 C.F.R. § 3.358.  This regulation applies to claims 
received by VA before October 1, 1997.  

Under the amended version of 38 U.S.C.A. § 1151, the evidence 
must first show that the VA hospital care, medical or 
surgical treatment, or examination caused additional 
disability.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the medical treatment resulted in the veteran's 
additional disability.  38 C.F.R. § 3.361(b), (c).  

If VA treatment resulted in additional disability, the 
evidence must also show that the proximate cause of the 
additional disability was (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the facility furnishing the care, 
treatment or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002). 38 C.F.R. 
§ 3.361(d)  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, it must be shown that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or VA furnished the medical treatment without 
the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each case to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. 
§ 3.361(d)(2).  

The Veteran asserts that he developed an ear disorder, to 
include symptoms of imbalance, as a direct result of his 
being prescribed certain medications in the course of April 
2004 VA medical treatment.  

The Veteran was hospitalized in April 2004 with an admission 
diagnosis of bacteremia/septic arthritis.  The Veteran 
asserts that he took a certain antibiotic, Gentamycin, that 
caused him to develop his problems.  

It was also argued in the course of his August 2009 hearing 
that the use of this medication may have constituted a 
"misjudgment" by the treating VA medical personnel.  See 
page 16 of hearing transcript.  

The Board finds of great significance that the record does 
not contain medical opinion evidence commenting on the 
etiology of any ototoxicity and vestibulopathy and their 
relationship, if any, to VA treatment. 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008).  

The VA's duty to assist the Veteran requires that VA provide 
a medical examination, or obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  

Therefore, because medical opinion evidence as to the 
etiology of the Veteran's claimed disorder is critical to his 
claim, on remand, he needs to be scheduled for VA examination 
to determine the nature and likely etiology of the claimed 
condition.  

The Veteran's representative, as part of a May 2009 Hearing 
Memorandum, requested that a medical opinion be obtained.  He 
added that this opinion should focus on the question as to 
whether the highly toxic medication, Gentamicin, was 
administered correctly or if lack of skill or error in 
judgment played a part in causing the Veteran's toxic 
reaction to the medication.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be provided notice 
of 38 C.F.R. § 3.361 (2008) to correct 
any notification error in the April 2008 
SOC.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
ototoxicity and vestibulopathy.  The 
claims file must be made available to the 
examiner for review.  Any indicated 
testing should be performed.  

Based on his/her review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that the Veteran suffered additional 
disability as the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing medical 
treatment (including the prescribing of 
certain medications) in April 2004.  

The examiner should comment as to 
whether, in affording the Veteran the 
April 2004 medical care, and, 
particularly, in prescribing certain 
antibiotics to include Gentamycin, VA 
medical personnel failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  
Reasons and bases for all conclusions and 
opinions should be provided.  

3.  Following the above development being 
addressed, the RO should prepare a new 
rating decision and readjudicate the 
issue on appeal in light of 38 C.F.R. 
§ 3.361 (2008).  If the benefit sought on 
appeal is not granted in full the RO must 
issue a Supplemental Statement of the 
Case (SSOC), which should address the new 
criteria for evaluating claims for 
benefits under 38 U.S.C.A. § 1151 filed 
after October 1, 1997.  See 38 C.F.R. 
§ 3.361.  The RO should provide the 
appellant and his representative an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  



 Department of Veterans Affairs


